Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Action is in response to the papers filed on January 14, 2022. Claims 1-7, 9, 11-12, 14-24 and 26 are currently pending. No claims were amended, canceled or added  by Applicants’ amendment filed on January 14, 2022.
In response to the restriction requirement of October 14, 2021, Applicants’ election with  traverse of Group V, claim(s) 26, drawn to a method of activating cancer associated fibroblasts (CAFs) is acknowledge.  
In addition, Applicants’ election of the following species is acknowledge:
a. CD8+ T cell (claim 2) and CD8+ tumor infiltrating lymphocyte
(TIL) (claim 5); 
b. antibody (claim 12); 
c. anti-PDl (claim 21); 
d. skin (claim 23); and 
e. inhibiting expression or activity of C3 (claim 26)

Response to Applicants’ arguments
Applicant’s traversal is essentially that the restriction between Groups I and II does not meet the requirements for restriction set forth in the MPEP, because no showing has been made that the separate inventions are distinct, nor that an undue search burden exists since both Groups I and II relate to T cells. This is not found persuasive because, as set forth in the restriction requirement, these two compositions are directed to related and distinct products as a pharmaceutical composition requires a “therapeutic effect” which is not disclosed as required for a genetically engineered T cell. 


Therefore, claim 26 is  currently under examination to which the following grounds of rejection are applicable.	
Priority
This application was filed on June 14, 2019 and is claiming the benefit under 35 U.S.C. 119(e) of prior-filed provisional application 62/685,268, filing date 6/14/2018.
Thus, the earliest possible priority for the instant application is June 14, 2018.
                                           Information Disclosure Statement
    	The information disclosure statement (IDS) submitted on 1/14/2022 (3) are in compliance with the provisions of 37 CFR 1.97 and 1.98. All told, the submitted IDS cite over 250 individual references, representing thousands of pages of publications and other documents. Accordingly, the information disclosure statements have been considered by the examiner to the extent available under the time allotted of examination. Initialed and signed copies of the 1449s are attached to this action.
Claim Objection
Claim 26  is objected to because of the following informalities: abbreviations such as C3  should be spelled out at the first encounter in the claims. Appropriate correction is required.

Specification
 The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or an official IDS, they have not been considered.
Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 recordU.S.C. 101.

Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 16,622,636, as per claims filed on 2/27/2020.  This is a double patenting rejection.
Claim 1 of ‘636 is directed to an isolated T cell modified to decrease the function, activity and/or expression of complement receptor.
Claim 1 of the instant invention is directed to an isolated T cell modified to decrease the function, activity and/or  expression of complement receptor.
Thus claim 1 of the ‘636 and claim 1 of the invention have identical scope. 
Provisional Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-7, 9, 11-12, 14-24 and 26 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 6, 7, 9, 11, 12, 14-19 and 21-26 of copending Application No. 16,622,636, as per claims filed on 2/27/2020.
Claim 1 of ‘636 is directed to an isolated T cell modified to decrease the function, activity and/or expression of complement receptor. Claim 2 of the ‘636 further limits claim 1 to wherein the T cell is a CD8+ T cell, CD4+ T cell, or CD4+ Treg, preferably, wherein the T cell 
Claim 1 of the instant invention is directed to an isolated T cell modified to decrease the function, activity and/or  expression of complement receptor. Claim 2 of the invention further limits claim 1 to the T cell being a CD8+ T cell, CD4+ T cell, or CD4+ Treg.
Because claim 2 of the ‘636 further limits claim 1 to comprise genes encoding CAR or endogenous  TCR, claim 2 of the  ‘636 are species of claim 2 of the instant invention. Thus the claims of the instant application are encompassed by, or overlap in scope significantly with, the claims of 16,622,636,
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Improper Markush Rejection
Claim 26 is rejected under the judicially approved "improper Markush grouping" doctrine. (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166). This rejection is appropriate when claims contain an improper grouping of alternatively useable species. See In re Harnisch, 631 F. 2d 716, 719-20 (CCPA 1980)
The MPEP 803.02 provides guidance on the analysis of a proper Markush group. Regarding Markush groups in method claims, MPEP 2173.05(h) states: "However, when the Markush group occurs in a claim reciting a process or a combination (not a single compound), it is sufficient if the members of the group are disclosed in the specification to possess at least one property in common which is mainly responsible for their function in the claimed relationship, and it is clear from their very nature or from the prior art that all of them possess this property".
In the instant case, the genes of claim 26 do not share any common structural element that is essential to the asserted utility of being associated with activation of cancer associated fibroblasts (CAFs). The different genes are from different parts of the human genome and are  contains regulatory motifs for NF-κB and IFN regulatory-1 response elements and WNT11 gene is a non-canonical WNTs which activate the planar cell polarity (PCP) pathway to induce cell motility and metastasis and is located at human chromosome 11q13.5. There are three examples of more than 750 genes recited in Table 2 of claim 26.  
 In the instant case, the genes of claim 26 do not share any common structural element that is essential to the asserted utility of being associated with activation of CAFs. For example, in relation to activation of CAFs by inhibiting expression or activity complement factor 3 (C3), the Specification merely teaches one specific cytokine inhibits expression of C3 in pancreatic stellate cells at 48hrs and 72hrs, i.e., TGFβ (paragraph [0078] of the published application; Figure 3B), highlighting differential function of various cytokines on inhibiting expression of C3.
Since the claimed polynucleotides encoding more than 750 polypeptides are not homologous to each other, they fail to share a common structure i.e., a significant structural element. The sugar-phosphate backbone cannot be considered a significant structural element, since it is shared by all nucleic acid molecules. Likewise, the mere fact that polypeptides are composed of amino acids cannot be considered a significant structural element. Therefore, the polynucleotide molecules and polypeptides do not share any significant structural element and cannot be considered as having the same or corresponding technical feature.
The mere fact that polynucleotide fragments are derived from the same source (in tumor cells from a tumor) is not sufficient to meet the criteria for unity of invention. The polynucleotides fail to share a common property or activity and fail to share a common structure. Since neither of these two requirements is met, the group of polynucleotide molecules claimed does not meet the requirement of unity of invention (a priori).

Following this analysis, the claims are rejected as containing an improper Markush grouping.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 26 is incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01. While all of the technical details of a method need not to be recited, the claims should include enough information to clearly and accurately describe the invention and how it is to be practice. It is unclear how inhibiting expression or activity of 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 26 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2017/004153 to Garraway et al. hereinafter “Garraway”. Citations are from the National Stage U.S. Pub. 2018/0100201. The National Stage is deemed an English language translation of the PCT). It is noted that Kim shares a common inventor as the instant Application.  However, the publication date of Garraway is January 5, 2017, which is more than 1 year earlier than the June 14, 2018  earliest possible priority date of the instant invention.  As such, the provisions set forth in MPEP § 717.02 to establish the Garraway reference ineligible as a prior art reference are not available in the instant application
Garraway discloses a method of activating CAFs (a method of increasing the activity of a signature gene, wherein one or more signature genes is detected in CAFs; paragraphs (0015],  demonstrating high expression of most complement genes by fibroblasts or macrophages, consistent with the patterns found in melanoma analysis.” [0015], (00158).
In relation to the recitation in the alternative of “increasing expression or activity of one or more genes in Table 2”, Garraway discloses a method of activating CAFs (a method of increasing the activity of the signature gene product, CCL19, which is highly expressed in the signature gene CAF (a method of activating CAFs); paragraphs [0098); claim 134, 158) 

    PNG
    media_image1.png
    94
    550
    media_image1.png
    Greyscale

Thus by teaching all the claimed limitations, Garraway anticipates the claimed invention.
                                   Claim Rejections - 35 USC § 103	 The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 26 is  rejected under 35 U.S.C. 103(a) as being unpatentable over Wang et al. (2016; Cancer discovery ; pp, 1022-1035; of record IDS field on 1/14/2022) in view of Sue et al. Cell;  172, 841–856 (8 February 2018)
Wang et al., discloses that complement C3 inhibits antitumor activity of IL10 in CD8 + tumor-infiltrating lymphocytes (TIL) through complement receptors C3aR and C5aR). Wang et al., evidences that C3-deficient mice are resistant to tumor development and suggest the complement receptors C3aR and C5aR expressed in TILs could be targeted for immunotherapy (abstract). 
Wang do not disclose Cancer-Associated Fibroblasts (CAFs).
Before the effective filing date of the claimed invention, Su et al., teaches expression of  two novel cell surface proteins in CAFs — CD10, a zinc- dependent metalloproteinase, and G protein- coupled receptor 77 (GPR77), an alternative receptor for complement C5a (abstract). 
In view of the homology of the GPR77 receptor to the C5aR, it would have been obvious for one of ordinary skill in the art to reduce expression of C3 or its complement receptor C5a and/or homologous GPR77 receptor in CAFs, particularly because Wang et al., discloses that C3-deficient mice are resistant to tumor development through complement receptor C3aR and C5aR and Wang teaches that (GPR77), an alternative receptor for complement C5a. A  skilled artisan would have had a reasonable expectation of success because all the claimed elements 
This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients. In re Kerkhoven, 626 F.2d 846, 850, 205 U.S.P.Q. 1069 (CCpA 1980), In re Sussman, 1943 C.D. 518; In re Pinten, 459 F.2d 1053, 173 USPQ 801 (CCPA 1972); In re Susi, 58 CCPA 1074, 1079-80; 440 F.2d 442, 445; 169 USPQ 423,426 (1971); In re Crockett, 47 CCPA 1018, 1020-21; 279 F.2d 274, 276-277; 126 USPQ 186, 188 (1960). 
In the instant case, one of skill in the art would have recognized that the results of the of inhibiting expression or activity of C3 would have yielded nothing more than predictable results to one of ordinary skill in the art at the time the invention was made.  This is demonstrated by the fact that Su et al., teaches GPR77, an alternative receptor for complement C5a in CAFs and that Wang et al., discloses C3-deficient mice resistant to tumor development via C3aR and C5aR in TILs.
References made of record in a PTO-892 Form to complete the record
Chen et al. 2019;  Turning foes to friends: targeting cancer- associated fibroblasts. Nature Reviews pp. 99-115. Chen et al., teaches tumour microenvironment (TME) and tumour stroma that characterize all the noncancer components in the vicinity of tumour cells, including fibroblasts, myeloid- derived suppressor cells (MDSCs), macrophages, lymphocytes, the extracellular matrix (ECM) and intertwined blood vessels constructed by endothelial cells and pericytes (page 100; Box1).
Conclusion
Claim 26 is rejected.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633